DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        JONATHAN E. HUGHES,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3209

                               [April 11, 2018]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Paul L. Backman,
Judge; L.T. Case No. 03-004875CF10A.

   Jonathan E. Hughes, Milton, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We affirm without comment the denial of appellant’s Florida Rule of
Criminal Procedure 3.800(a) motion to correct illegal sentence. However,
we reverse the order barring appellant from filing any further pro se
pleadings. We find that the trial court abused its discretion in failing to
give appellant a reasonable opportunity to respond to its order to show
cause. See State v. Spencer, 751 So. 2d 47, 48 (Fla. 1999); Davis v. State,
198 So. 3d 995, 998 (Fla. 4th DCA 2016). The court entered the final order
before appellant’s time to file a response had run and did not consider
appellant’s timely-filed motion for an extension of time. On remand, the
trial court is instructed to consider and rule on appellant’s motion for an
extension of time to file a response to the order to show cause.

   Affirmed in part; reversed and remanded in part.

DAMOORGIAN, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *           *
Not final until disposition of timely filed motion for rehearing.




                               2